DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Applicant’s election without traverse of Invention II (claims 10-20) in the reply filed on 03/02/2022 is acknowledged.
 	Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.


Specification
 	The disclosure is objected to because of the following informalities:
 	(1) Para.0013 recites “a copper alloy having 70% to 100% copper, 10% to 20% aluminum, and 5% to 20% nickel”. It is unclear as to how the total volume exceed 100% if copper is above 85% such as 100%.  Examiner noted that paras.0014,0019,0036 are objected to because they have the same or similar issue.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 10 recites “the valve seat insert is formed from a powdered metal having 60% to 100% copper, 5% to 25% nickel, 5% to 20% aluminum, 5% to 10% manganese, up to 0.35% Nb and 1% to 5% by volume A12O3” at lines 2-4. It is unclear if other materials are required if the powdered metal includes over 84% copper such as 100% copper. In other words, the total percentage of materials exceed the maximum volume. In addition, It is also unclear if Nb is require or not if the claim recites up to 0.35% Nb. For examining purpose, examiner interpreted the above claim limitation to “the valve seat insert is formed from a powdered metal comprising one or more material is selected from 60% to 100% copper, 5% to 25% nickel, 5% to 20% aluminum, 5% to 10% manganese, up to 0.35% Nb and 1% to 5% by volume A12O3” (examiner noted that this is not a suggestion for claim amendment).
 	Claim 15 recites “forming the valve seat insert from a copper alloy having a copper alloy having 70% to 100% copper, 10% to 20% aluminum, and 5% to 20% nickel” at lines 1-3.  It is unclear as to how the total percentage exceed 100%? For examining purpose, examiner interpreted the above claim limitation to “forming the valve seat insert from a group selecting from a copper alloy having a copper alloy having 70% to 100% copper, 10% to 20% aluminum, and 5% to 20% nickel”. (examiner noted that this is not a suggestion for claim amendment).
 	Claim 16 recites “a wavelength of approximately 450 nm to 1050 nm” at lines 2-3. The term “approximately 450 nm to 1050 nm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “approximately 450 nm to 1050 nm”, therefore applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable. 



Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 11 and 17 are rejected under 35 U.S.C. 102 a1 as being anticipated by Kawasaki et al. (US 2015/0101551).
	Regarding claim 11, Kawasaki et al. discloses a method to attach “valve seat inserts” (110 and 120) to “an aluminum cylinder head of an automobile vehicle” (100) “using a lap weld joint” (fig.9 shows laser beam welding and para.0066-0067, i.e., The stem guide 110 is made of a copper alloy having an abrasion resistance, and is laser-welded to the aluminum die-cast cylinder head 100 as in the case of the above-described cylinder block 10. Para.0069, i.e., it is possible to laser-weld the stem guide 110 made of a copper alloy to the first through-hole 102 of the cylinder head 100 at a large welding depth. Examiner noted that the definition of lap weld means to join by welding along overlapping edges or seams. Fig.9 shows the lap weld the edge portions of the aluminum cylinder head and the valve seat insert made of copper alloy), comprising: 
 	“forming a valve seat portion with a valve seat surface into a cylinder head of an automobile vehicle engine” (annotated fig.9 shows a valve seat portion of a cylinder head 100 such that the valve seat portion is into and part of a cylinder head 100 during a forming or manufacturing process); 
 	“positioning a valve seat insert in the valve seat portion of the cylinder head” (fig.9 shows positioning a valve seat insert 110 in the valve seat portion of the cylinder head 100), “the valve seat insert having an outer end including an insert surface and an inner surface oppositely facing with respect to the insert surface” (annotated fig.9); and 
 	“applying a welding beam to the inner surface of the valve seat insert” (fig.9 shows the laser beam is moving in rotation motion around the exterior surfaces of 100 and 110.  As discussed in para.0068, i.e., the laser beam is irradiated to the inner peripheral wall face and the laser beam is scanned around the inner peripheral wall face of the first through-hole 102 (step S20). Subsequently, the outer guide 120 is fitted to the second through-hole 103 (step S30) and para.0069, i.e., the recesses 26r of the stem guide 110 also increase the reaching depth of the laser beam and increase the laser welding depth, so it is possible to laser-weld the stem guide 110 made of a copper alloy to the first through-hole 102 of the cylinder head 100 at a large welding depth), “the welding beam penetrating the outer end from the inner surface to the insert surface to create a fusion bond defining a lap weld joint between the valve seat insert and the valve seat portion., thereby fusing the valve seat insert to the valve seat portion” (para.0069, i.e., At the time of carrying out laser welding in step S20, the recesses 26r of the stem guide 110, as well as the recesses 26 in each lid member 20, are closed by the inner peripheral wall face of the first through-hole 102. Thus, the insides of the recesses 26r form cavities, and are interspersed at a constant pitch in the direction in which the laser beam travels as regions having a small absorption of the laser beam. Therefore, the recesses 26r of the stem guide 110 also increase the reaching depth of the laser beam and increase the laser welding depth, so it is possible to laser-weld the stem guide 110 made of a copper alloy to the first through-hole 102 of the cylinder head 100 at a large welding depth. This paragraph suggests the laser beam travel through the regions 102 and 26r in order to weld the valve seat insert and the valve seat portion of cylinder head together thereby fusing the valve seat insert to the valve seat portion of cylinder head).  
 	Regarding claim 17, Kawasaki et al. discloses “providing the cylinder head as an aluminum cylinder head” (Paragraph 0047, i.e., the cylinder block 10 is an aluminum die casting); “creating a raised portion in the valve seat portion of the aluminum cylinder head” (annotated fig.9A); and “locating the valve seat insert in a cavity of the raised portion during positioning of the valve seat insert” (annotated fig.9 shows the valve seat insert 110 in the cavity of the raised portion during positioning the valve seat insert).
 	


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2015/0101551) in view of Hattiangadi et al. (US 2020/0340593).
 	Regarding claim 12, Kawasaki et al. discloses all the features of claim limitations as set forth above except for machining an outer end of a body of the valve seat insert to create an insert surface for a total width of the body prior to application of the welding beam.
 	Hattiangadi et al. teaches “machining an outer end of a body of the valve seat insert to create an insert surface for a total width of the body” (para.0024, i.e., Valve seat insert 38 can be manufactured by, for example, casting insert body 38, and then machining a groove in the casting and filling the machined groove with hard-facing material 61) “prior to application of the welding beam” (para.0024, i.e., and filling the machined groove … Techniques for applying hard-facing material 61 include, for example, plasma transfer welding or laser welding, welding such as by melting a wire or the like of hard-facing material 61 and permitting the molten hard-facing material 61 to solidify within the machined groove). Kawasaki et al. teaches an engine cylinder head.  Hattiangadi et al. teaches an engine cylinder head. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawasaki et al. with Hattiangadi et al., by modifying the valve seat insert manufacturing process according to Hattiangadi et al.’s manufacturing process, to provide desired machined shape of the valve seat insert (para.0024-0025) as taught by Hattiangadi et al.


 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2015/0101551) in view of Qiao et al. (US 2015/0152752) and Russ (US 5,492,091).
 	Regarding claim 10, Kawasaki et al. discloses forming the valve seat insert.
 	Kawasaki et al. is silent regarding the valve seat insert is formed from a powdered metal having 60% to 100% copper, 5% to 25% nickel, 5% to 20% aluminum, 5% to 10% manganese, up to 0.35% Nb and 1% to 5% by volume A12O3”
 	Qiao et al. teaches the valve seat insert is formed from a metal having 60% to 100% copper, 5% to 25% nickel, 5% to 20% aluminum, 5% to 10% manganese, up to 0.35% Nb and 1% to 5% by volume A12O3” (see 35 USC 112 rejections above for interpretation. Abstract, i.e., nickel form about 20 to about 55% … The alloy is suitable or use in elevated temperature application such as in valve seat inserts for internal combustion engines). Kawasaki et al. teaches seat insert for engine. Qiao et al. teaches seat insert for engine. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawasaki et al. with Hattiangadi et al., by substituting Kawasaki et al.’s valve seat insert material with Qiao et al.’s valve seat insert material, to provide wear resistance, heat resistance and corrosion resistance superior to those of high alloy steels (para.0002) as taught by Qiao.
 	The modified Kawasaki et al. is silent regarding the metal is powdered metal.
 	Russ teaches the metal is “powdered metal” (col.1 at lines 34-46, i.e., use of a metallic coating on the valve insert … Metals such as sodium or lead may not be compatible with the material used to make the insert, typically a powdered metal). Kawasaki et al. teaches seat insert for engine. Russ teaches seat insert for engine. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Kawasaki et al. with Russ, by modifying modified Kawasaki et al.’s metal to Russ’s powder metal, to aggressively bonds the metal powder and forming a thermally conductive solid material (abstract) as taught by Russ.

 
 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2015/0101551) in view of Qiao et al. (US 2015/0152752)
 	Regarding claim 15, Kawasaki et al. discloses forming the valve seat insert.
 	Kawasaki et al. is silent regarding forming the valve seat insert from a copper alloy having 70% to 100% copper, 10% to 20% aluminum, and 5% to 20% nickel.
 	Qiao et al. teaches “forming the valve seat insert from a copper alloy having 70% to 100% copper, 10% to 20% aluminum, and 5% to 20% nickel” (see 35 USC 112 rejections above for interpretation. Abstract, i.e., nickel form about 20 to about 55% … The alloy is suitable or use in elevated temperature application such as in valve seat inserts for internal combustion engines). Kawasaki et al. teaches seat insert for engine. Qiao et al. teaches seat insert for engine. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawasaki et al. with Hattiangadi et al., by substituting Kawasaki et al.’s valve seat insert material with Qiao et al.’s valve seat insert material, to provide wear resistance, heat resistance and corrosion resistance superior to those of high alloy steels (para.0002) as taught by Qiao. 



 	Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2015/0101551) in view of Carpenter et al. (US 2013/0313339).
 	Regarding claim 16, Kawasaki discloses “selecting a laser” (fig.9, laser beam) having “a wavelength” (it is inherent and necessarily that laser beam having a wavelength) “for the application of welding beam” (para.0044, i.e., a stem guide is laser-welded to a cylinder head).
 	Kawasaki is silent regarding selecting a laser comprising a diode laser having a wavelength of approximately 450 nm to 1050 nm.
 	Carpenter et al. teaches “selecting a diode laser having a wavelength of approximately 450 nm to 1050 nm” (para.0245, i.e., any light source (for example, a laser) that provides sufficient intensity to effect multiphoton absorption at a wavelength appropriate for the multiphoton absorber used in the photoreactive composition can be utilized. Such wavelengths can generally be in the range of about 300 to about 1500 nm … Q-switched diode pumped lasers (for example, those available from Spectra-Physics as "FCBAR") can also be utilized). Kawasaki teaches vehicle components. Carpenter et al. teaches vehicle components. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawasaki et al. with Carpenter et al., by adjusting Kawasaki et al.’s laser wavelength according to Carpenter et al.’s laser wavelength, to provide desired wavelength appropriate the particular material (para.0203 and 0245) as taught by Carpenter et al.










    PNG
    media_image1.png
    1585
    1155
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1277
    1091
    media_image2.png
    Greyscale




Remark
  	(1)  Examiner noted that para.0039 of instant application define the machining thickness is less than 3.00 mm and may range from preferably approximately 0.5 mm up to approximately 2.0 mm. Thus, “approximately” is understand to be less than 3.00 mm and above 0 (inherent for a structure).  


Allowable Subject Matter
 	Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 18 is allowed.


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4378332 and US 6138351. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761